Title: From George Washington to John Lawson, 10 April 1787
From: Washington, George
To: Lawson, John



Sir,
Mount Vernon April 10th 1787

On the 8th Instant Neptune delivered me your letter of the 2d Instant. Although he does not profess to be a workman, yet as he has some little knowledge of Bricklaying—seems willing to learn—and is with a man who understands the business, I will keep him—and this shall be my obligation to pay you the sum for which he sold, at the time and agreeably to the terms of Mr Hunters Sale. I am Sir yr most Obed. Servant

G. Washington.


P.S. Since writing the above, and informing Neptune of my determination to buy him he seems a good deal disconcerted on acct of a wife which he says he has at Mrs Garrards from whom he is unwilling to be so far removed this also embarrasses me as I am unwilling to hurt the feelings of any one—I shall therefore if agreeable to you keep him a while to see if I can reconcile him to the seperation (seeing her now and then) in which case I will purchase him—if not I will send him back, and pay what hire you shall think fit and is reasonable to charge for the time he is here. G.W.

